Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13, and 14 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  Thomasson et al teaches A display system, comprising: 
a robot; (abstract, robotic device).
a head-mounted display configured to display an image on a scene in a real space in an overlapped manner; (Fig. 4A and paragraphs 0020 and 0022, the path visualization system 101 could display the representation of the path of the robotic device to the user by overlaying the representation onto the field of view of the user via a head-mounted display device 122).
a first control unit configured to cause the head-mounted display to display a first guide image indicating a direction set based on a-the robot to correspond to the robot disposed in the real space, (Figs. 4A-4C and paragraph 0035, the path visualization application 112 could then display the graphical representation of a path 400 via the display device 120 or the head-mounted display device 122).
the first guide image indicating a movement speed or a grasping force of an arm of the robot; (Paragraph 0040, other types of information may be displayed proximate to one or more components of the robotic device, such as the speed of a particular component, the acceleration of a particular component, and/or the distance of a particular component from another object or location).
an input unit configured to receive an input regarding an operation of the robot; (paragraph 0023, I/O devices 104).
wherein on the arm of the robot, a coordinate system based on the arm of the robot is set, (paragraph 0045, the path visualization application 112 processes path instructions associated with an operation to be performed by the robotic device to determine, as a function of time, the coordinates of one or more components (e.g., end effector 232, joints, arms, etc.) within a three-dimensional space).
the first control unit is configured to cause the head-mounted display to display the first guide image indicating the coordinate system corresponding to a direction of the arm of the robot, (Figs. 4A-4C, path 400 is displayed).

However Thomasson et al nor any of the other prior art of record teaches or renders obvious and a second control unit configured to cause the robot to operate corresponding to the input, and cause the head-mounted display to display a second guide image corresponding to a prohibited region in the real space, and when the arm of the robot is in the prohibited region, the input unit does not receive the input regarding the operation of the robot.

Independent claim 14 is allowed for the same reason as given above for claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624